Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. Information made of record in this Office Action raises a question of whether Applicant, conceived, developed, and made public the invention presently claimed more than a year prior to the earliest effective filing date (i.e. 11/15/2017, provisional application no 62/586,463), and therefore the invention is not patentable under 35 USC 102(a)(1).
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In response to this requirement, please agree or disagree to the stipulation of each of the following assertions of facts:
On November 23, 2015 Applicant (Rockwell Automation) announced a collaboration between Applicant and Microsoft called “Project Stanton” that would enable the development of a consistent Web-based user interface for mobile devices to support The Connected Enterprise vision: the convergence of operations and information technology that will deliver the next wave of manufacturing productivity. Enhanced by the emergence of the Industrial Internet of Things and advances in enabling technologies – including mobility, data analytics and remote monitoring – The Connected Enterprise creates opportunities for unprecedented benefits in productivity and global competitiveness through greater connectivity and information sharing (Rockwell Automation. Rockwell and Microsoft develop Project Stanton. News summary posted 11/23/2015 at https://www.automation.com. Retrieved from [https://www.automation.com/en-us/articles/2015-2/rockwell-and-microsoft-develop-project-stanton] on [09/01/2021]. 4 pages).
On November 21, 2016 Applicant announced the release of FactoryTalk TeamONE App (FactoryTalk TeamONE App From Rockwell Automation Speeds Plant Diagnostics, Collaboration With Zero Friction. News entry posted at 
The announced release of the of FactoryTalk TeamONE App states (page 2) From their smartphone, employees can choose from the variety of modules with the FactoryTalk TeamONE app to directly view information from devices, such as Allen-Bradley PowerFlex drives, or see the high-level health satus of any EtherNet/IP device. This information is shareable across the app’s collaboration and troubleshooting modules with other trusted team members… The FactoryTalk TeamONE app is a smart node. Rather than act as a client that connects to a server, the app’s device modules communicate directly to devices on the network for live data viewing. When secure cloud access is available, the modules sync with other trused team members.
The announced release of the FactoryTalk TeamONE App admits (bottom of page 2) The app was previewed with over 500 customers since September 2016. It was developed closely with Microsoft by using a lean startup team previously known as “Project Stanton.”
The provisional application as filed on 11/15/2017 states [0018] In some examples, mobile application 103 could comprise a FactoryTalk® TeamONE mobile application provided by Rockwell Automation, Inc.
The most recent version of FactoryTalk TeamONE App available at the iTunes App Store is 4.2.240 (see attached print out FactoryTalk® TeamONE™ on the App Store, retrieved from [https://apps.apple.com/us/app/factorytalk-teamone/id1076255644] on [09/10/2021]).
The version history, as provided by the iTunes App Store, includes the following (screen shot of version history):



    PNG
    media_image1.png
    906
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    1025
    media_image2.png
    Greyscale
The “www.33seconds.io” website mentioned in the release notes for version 1.1.103 redirected the user to http://www.rockwellautomation.com/rockwellsoftware/applications/factorytalk-teamone.page which is presently available via the Internet Archive with the earliest capture date of 14 Nov 2016:

The web page captured on 14 Nov 2016 has offers to visitors to download the application for iOS smartphones and Android smartphones, as well as a pricing guide (FactoryTalk TeamONE. Web page publically available on 11/14/2016. Retrieved via Internet Archive from [https://web.archive.org/web/20161114062609/http://www.rockwellautomation.com/rockwellsoftware/applications/factorytalk-teamone.page] on [09/10/2021]).
There was a public release on 11/07/2016 and an offer to sell on 11/14/2016 of at least one version of FactoryTalk TeamONE (version 1.1.103), which is more than a year before the effectively filed date of the instant application of 11/15/2017.
There was a link to documentation about available products on 11/08/2016 (Literature Library at Rockwell Automation publically available on 11/08/2016. Retrieved via Internet Archive on [09/10/2021]). 
There is some documentation about the FactoryTalk TeamONE application which is currently publically available:
FactoryTalk TeamONE – The App for team productivity. © 2016. Retrieved from [https://literature.rockwellautomation.com/idc/groups/literature/documents/qr/ftalk-qr001_-en-p.pdf] on [09/10/2021].
FactoryTalk TeamOne Popular Configuration. © 2021. Retrieved from [https://literature.rockwellautomation.com/idc/groups/literature/documents/qr/iasimp-qr013_-en-p.pdf] on [09/10/2021].
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Was version 1.1.103 of the FactoryTalk TeamONE mobile application incapable of receiving device data from and generated by at least one industrial device operating in the industrial automation environment, wherein the device data comprises operational data generated continuously based on components and moving parts of the industrial device over time, and wherein the at least one industrial device and the mobile computing device communicate directly over a factory network?
Was version 1.1.103 of the FactoryTalk TeamONE mobile application incapable of presenting a visualization of the device data for display by the mobile computing device?
Was version 1.1.103 of the FactoryTalk TeamONE mobile application incapable of receiving a user selection on the visualization of the device data that identifies at least a portion of the device data to capture in a data snapshot?
Was version 1.1.103 of the FactoryTalk TeamONE mobile application incapable of capturing, with the mobile application, the data snapshot comprising at least the portion of the device data identified by the user selection on the visualization of the device data wherein the data snapshot comprises underlying device data that can be manipulated and interacted with?
Was version 1.1.103 of the FactoryTalk TeamONE mobile application incapable of sharing the data snapshot with at least a second user on a second mobile device executing the mobile application wherein the second mobile device accesses the data snapshot using the mobile application over a second network different from the factory network, and wherein the second user is granted permission to manipulate and interact with the underlying device data captured in the data snapshot
If version 1.1.103 of the FactoryTalk TeamONE mobile application was incapable of performing any of the above functions, in which version number released on what date was the functionality first added?
In response to this requirement, please provide the following documentation in support of the responses to the interrogatories eliciting factual information:
Release and configuration notes, user’s guide, and any promotional materials which describe all the functionality of release 1.0 made available via the iTunes store on 09/21/2016.
Release and configuration notes, user’s guide, and any promotional materials which describe all the functionality of release 1.0.100 made available via the iTunes store on 09/23/2016.
Release and configuration notes, user’s guide, and any promotional materials which describe all the functionality of release 1.1.103 made available via the iTunes store on 11/07/2016.
Release and configuration notes, user’s guide, and any promotional materials for the version which does describe the first availability of specific functionality not supported in release 1.1.103.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. See MPEP 704.14(a).
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. See MPEP 704.14(a).
Conclusion
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Amy M Levy/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        
/DAVID A WILEY/Director, Art Unit 2100